Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 has been entered.

Election/Restrictions
Claims 1-2 and 4-5 are allowable. The restriction requirement among invention , as set forth in the Office action mailed on 03/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/03/2021  is partially withdrawn.  Claims 3, 9 and 13-15 , directed to are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6-8, directed to invention II withdrawn from consideration because they do not all  require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The amendment filed on 11/20/2021 has been entered. Grounds for allowance are set forth below. 

Status of Claims
Claim 1 is amended. Claims 10 and 11 are canceled. Claims 3, 9, and 13-15 are to be rejoined. Claims 6-8, 12 and 16 are to be canceled.  Claims 1-5, 9 and 13-15 remain pending for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner's amendment, suggested in an interview on February 28, 2022 with Attorney Liang Zeng Yan.  Approval for amendments was given on 02/28/2022.

The application has been amended as follows: 
Please cancel claims 6-8, 12 and 16; rejoin claims 3, 9, 13-15; and amend claims 1 and 9 to read as follows:

1. (Currently amended) An antibacterial metal surface comprising an oxide layer with cracks created by a pulse laser irradiation (PLI) and an effective amount of an antimicrobial compound, wherein said cracks penetrated through the oxide layer and into the metal surface are filled with an effective amount of said antimicrobial compound, wherein said antimicrobial compound is nisin.
2. (Previously presented) The antibacterial metal surface according to claim 1, wherein the oxide layer varies in thickness and displays different colors due to interaction with a visible light.  
3. (Rejoin - Previously presented) The antibacterial metal surface according to claim 1, wherein the metal is titanium or an alloy thereof.  
4. (Previously presented) The antibacterial metal surface according to claim 1, wherein the metal is a stainless steel.  

6. (Cancel).
7. (Cancel).  
8. (Cancel).  
9. (Rejoin - Currently Amended) A method of providing antibacterial functionalities to a metal surface comprising: modifying the metal surface with pulse laser irradiation to create an oxide layer [[_]] with various depths of cracks generated by said pulse laser irradiation, wherein said cracks penetrate through the oxide layer and into the metal surface; saturating said cracks in the oxide layer with effective amount of an antimicrobial compound; and optionally washing or scrubbing the oxide layer to remove extra said antimicrobial compound, wherein said antimicrobial compound is nisin.
10. (Canceled).  
11. (Canceled).  
12. (Cancel).  
13. (Rejoin - Previously presented) The method according to claim 9, wherein said metal is titanium or an alloy thereof.  
14. (Rejoin - Previously presented) The method according to claim 9, wherein the metal is a stainless steel.  
15. (Rejoin - Previously resented) The method according to claim 9, wherein the metal surface is a food processing knife, cutting board, packaging utensil, or surgical scalpel.  
16. (Cancel).

REASONS FOR ALLOWANCE
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1-5, 9 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are directed to an antibacterial metal surface and a method of providing antibacterial functionalities to a metal surface.
The closest prior art of record are Laakso et al. (Pub. date: 2008, IMD/ALAC: Marking Decorative Features to Stainless Steel with Fiber Laser, hereinafter Laakso) in further view of Jones et al. (EP-0466244-A1, hereinafter Jones).
Laakso teaches general principles of color marking by surface oxidation of metals for consumer products including those made of stainless steel or titanium using a pulsed laser (page 1-8). Laakso is silent on antibacterial metal surfaces.
Jones teaches improving the suppression of growth of micro-organisms in various products and/or the safety of such products, in particular to improvements in combatting contamination with Listeria bacteria (pg. 2, line 1-14). Jones further teaches incorporating an antibacterial compound, nisin, for treating equipment for handling or processing food products such as knives for improving the suppression of growth of micro-organisms (pg. 4, line 54-58; pg. 5, line 1-18). 

Espejo et al. (Pub. date: 30 July 2019, Nisin infusion into surface cracks in oxide coatings to create an antibacterial metallic surface, hereinafter Espejo) teaches the efficacy of surface topology and chemistry on the ability for a surface to retain antimicrobial performance via the immobilization of peptides (abstract).
Espejo further teaches that physisorption between antimicrobial peptides and surfaces is not common and since physisorption is usually considered a weak method to immobilize an antimicrobial agent because it depends mostly on intermolecular forces on the surface; that particles of the antimicrobial agent in physisorbed systems may not attach with the same orientation, which may create steric hindrance and non-uniformity in the antimicrobial coating (pg. 1, Introduction).
To summarize, Espejo teaches that physisorption is not known in the art as an obvious way to combine a metal surface with antimicrobial peptides, since the bonds are weak and the peptides do not necessarily bond well with the metal surfaces. Nisin is a species of an antimicrobial peptide.
From what is known in the art, as stated by Espejo that physisorption between antimicrobial peptides and metal is weak, it would not have been obvious to combined Laakso in further view of Jones, since there would be no reasonable expectation of success for the modified product of Laakso to hold nisin as that instantly claimed with the cracks penetrating the oxide through and into the surface of the metal. 
As a whole, when all of the evidence is considered, the evidence of obviousness is outweighed by the evidence of nonobviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734